jDtkman, J.:
Applications to vacate and set aside judicial sales and for resales under judgments and executions are not infrequent, and are ad■dressed to the sound discretion of the court. It is not intended by this that they are addressed to that discretion which cannot be governed by any fixed principles or rules, nor to the arbitrary will of the judge, but to “ a legal discretion to be exercised in discerning the course prescribed by law,” not to give effect to the will of the judge, but to that of the law.
The discretion is exercised, and the power of the court is interposed where there has been fraud or misconduct in any person connected with the sale, or accident, misapprehension or surprise, caused by the conduct of the purchaser or inadequacy of price, with other sufficient circumstances. These are reasons which have been held sufficient, and others will doubtless be held adequate as they arise. The great end and aim being, in all cases, the prevention of wrong and injustice.'
Within no reason heretofore recognized by the courts, can the present application be granted. There is here no complaint of any inadequacy of price, nor of any misapprehension or misconduct, but the motion seems to be founded on the allegation that notice of sale was not published in all the editions of • the paper issued on the days when the notice was published. Unless this omission was followed by some injurious results, it is not sufficient of itself to set aside the sale. If notice of a judicial sale is published in a *117proper newspaper for tbe requisite time, tbe end of tbe law is answered, and tbe number of copies to be printed and issued is not prescribed; no complaint is made of tbe attendance at tbe sale, nor that any were prevented from attending by want of notice. Tbe defendant wbo makes tbis motion bad ample notice, and was present; certainly be can make no complaint of tbe treatment be bas received from tbe plaintiff since tbe commencement of tbe action. A spirit of fairness bas pervaded tbe whole proceedings, and there is not sufficient reason for ordering a’resale.
Tbe order appealed from must be affirmed, with costs and disbursements.
Barnard, P. J., and Gilbert, J., concurred.
Order affirmed, with costs and disbursements.